                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
       v.                                          )      Criminal No. 3:17-cr-00167
                                                   )      Judge Trauger
                                                   )
HOMERO QUINTANILLA NAVARRO                         )



                                           ORDER

       The defendant, through counsel, filed a Motion for Compassionate Release under the

First Step Act of 2018, Pub. L. 115-391, due to the COVID-19 pandemic (Docket No. 36), on

May 23, 2020. It is hereby ORDERED that the government shall respond to this motion by

Thursday, June 4, 2020.

       IT IS SO ORDERED.



                                                   _________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. DISTRICT JUDGE




    Case 3:17-cr-00167 Document 38 Filed 05/26/20 Page 1 of 1 PageID #: 162
